Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20060053629, Martin in view of 20050262706, Yoshida et al., hereafter Yoshida.
Regarding Claim 1, Martin discloses a cutting device comprising: a motor (2) for driving a cutting blade (4) to cut material (par. 0019); a shroud (combination of parts 12 and 13) configured to at least partially enclose the cutting blade, said shroud defining a debris chamber (13) into which material debris generated by the cutting blade during cutting is received (par. 0023-0024); a source of vacuum (8)(Fig. 2, 8, Par. 0020) in fluid communication with said debris chamber (Par. 0020-0023); a vacuum conduit (14) defining a vacuum path extending between said debris chamber and said source of vacuum (fig 1); a platform assembly (see annotated fig 4 below) coupled to said shroud and including: a deck plate (see annotated fig 4 below) defining an upper opening (see annotated fig 4 below) for receiving the cutting blade (fig 1); a base plate (annotated fig 4 below) defining a lower opening for receiving the cutting blade (see annotated fig 4 below), said base plate being movable between a plurality of cut depth positions relative to said shroud (via the pivot joint coupling 23); and a pivot joint coupling said base 
Martin lacks a laser guide mounted to said shroud.     
Yoshida discloses an adjustable laser module for use in a miter saw like the saw device of Martin and of the present invention and discloses that in such an assembly it is known and beneficial to include a laser module/guide (Fig 4, laser unit 34) which is mounted to a shroud housing (cover 5, par 0096) in order to improve the alignment of the blade with respect to a mark on a workpiece (par 0015, 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Martin by having a laser guide on the shroud of Martin in order to improve the alignment of the blade with respect to a mark on a workpiece (as taught by Yoshida).


    PNG
    media_image1.png
    637
    584
    media_image1.png
    Greyscale

Regarding Claim 2 the Martin cutting device includes a vacuum housing (fig. 5, housing 9) wherein said source of vacuum includes a vacuum impeller (8) coupled to said motor and disposed in said vacuum housing, said vacuum housing defining a vacuum chamber in fluid communication with said debris chamber (par 20).
Regarding Claim 3, the Martin cutting device includes a collection container (11) wherein said vacuum housing includes an exhaust port (14) for directing the material debris into said collection container (par. 0022).

Regarding Claims 5-6, the Martin saw also include(s) a second flexible-bellow expandable section disposed between said deck plate and said base plate (par. 0016, fig 8).
Regarding claim 7, the Martin expandable section disposed between said shroud and said platform assembly is defined by a flexible bellows (par. 0016).
Regarding Claim 8, Martin discloses a cutting device comprising: a motor for driving a cutting blade to cut material (par. 0008); a shroud (parts 12 and 13 together) configured to at least partially enclose the cutting blade (Fig’s 1-5), said shroud defining a debris chamber into which material debris generated by the cutting blade during cutting is received (par. 0008); a source of vacuum (par. 0019) in fluid communication with said debris chamber (par. 0019-0024); a vacuum conduit (14) defining a vacuum path extending between said debris chamber and said source of vacuum (par. 0024); a platform assembly (See annotated fig. 4 above) coupled to said shroud and including: an upper member defining an upper opening for receiving the cutting blade (see annotated fig. 4 above); a lower member defining a lower opening for receiving the cutting blade (see annotated fig. 4 above), said lower member being movable between a plurality of cut depth positions relative to said shroud (par 0035); a pivot joint (22) coupling said lower member to said upper member wherein said lower member is pivotable between a plurality of cut angle positions in which a relative angle between said upper member and said lower member is varied (par 0035); an expandable section disposed between said shroud and said platform assembly (15).
Martin lacks a laser guide mounted to the shroud.
Yoshida discloses an adjustable laser module for use in a miter saw like the saw device of Martin and of the present invention and discloses that in such an assembly it is known and beneficial to include 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Martin by having a laser guide on the shroud of Martin in order to improve the alignment of the blade with respect to a mark on a workpiece (as taught by Yoshida).
Regarding Claim 9, the cutting device of Martin also has a vacuum housing (9) wherein said source of vacuum includes a vacuum impeller (8) coupled to said motor and disposed in said vacuum housing, said vacuum housing defining a vacuum chamber in fluid communication with said debris chamber (par 20).
Regarding Claim 10, Martin, includes a collection container wherein said vacuum housing includes an exhaust port (14) for directing the material debris into said collection container (par.0014).
Regarding Claim 11, Martin disclose a second vacuum conduit defining a second vacuum path extending between said debris chamber and said source of vacuum (fig 4, where several conduits 14 are shown).
Regarding claim 12, martin includes a second expandable section disposed between said upper member and said lower member (par 0016, fig 8).
Regarding Claim 13, the said second expandable section disposed between said upper member and said lower member is defined by a flexible bellows (par. 0016).
Regarding claim 14 said expandable section disposed between said shroud and said platform assembly is defined by a flexible bellows (par. 0016).
Regarding claim 15 Martin discloses a cutting blade (4); a motor (par. 0007-0008) coupled to said cutting blade to drive said cutting blade (par. 0019); a shroud (parts 13 and 12) configured to at least partially enclose said cutting blade, said shroud defining a debris chamber into which material debris generated by said cutting blade during cutting is received (par 0022-0025) a source of vacuum in 
Martin lacks a laser guide mounted to said shroud.     
Yoshida discloses an adjustable laser module for use in a miter saw like the saw device of Martin and of the present invention and discloses that in such an assembly it is known and beneficial to include a laser module/guide (Fig 4, laser unit 34) which is mounted to a shroud housing (cover 5, par 0096) in order to improve the alignment of the blade with respect to a mark on a workpiece (par 0015, 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Martin by having a laser guide on the shroud of Martin in order to improve the alignment of the blade with respect to a mark on a workpiece (as taught by Yoshida).
Regarding claim 16 the Martin saw also has a vacuum housing (9) wherein said source of vacuum includes a vacuum impeller (8) coupled to said motor and disposed in said vacuum housing (par 0035), said vacuum housing defining a vacuum chamber in fluid communication with said debris chamber and a collection container (11) wherein said vacuum housing includes an exhaust port for directing the material debris into said collection container (par. 0033-0040).
Regarding Claim 17, the Martin cutting device also comprises a second vacuum conduit defining a second vacuum path extending between said debris chamber and said source of vacuum (fig 4, where several conduits 14 are shown).
Regarding Claim 18 and Claim 19, the Martin cutting device, includes a second flexible-bellow expandable section disposed between said deck plate and said base plate (par. 0016, fig 8).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20080236893 discloses a double bellows cutter, while USPGPUBs 20080068840, 20080105100, 20080105100, 20030047050 comprise state of the art cutting mechanisms with lasers attached to parts there-of, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724